       Case: 1:21-cv-00703 Document #: 1 Filed: 02/08/21 Page 1 of 3 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ASHLEY VELA, on behalf of herself and a               )
class,                                                )
                                                      )
                       Plaintiff,                     )
                                                      )
                v.                                    )   Case No.: 21-cv-703
                                                      )
ITX HEALTHCARE, LLC,                                  )
                                                      )
                        Defendant.                    )
                                                      )

                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant

ITX Healthcare, LLC (“ITX”), by and through its counsel Gordon & Rees, LLP, hereby files its

Notice of Removal of the action styled Ashley Vela, on behalf of herself and a class, versus ITX

Healthcare, LLC, Case Number 2020-CH-7372, from the Circuit Court of Cook County, Illinois

to the United States District Court for the Northern District of Illinois, Eastern Division. The

grounds for removal are as follows:

                                         BACKGROUND

       1.      On December 18, 2020, Plaintiff Ashley Vela (“Plaintiff” or “Vela”) filed the

State Court Action. The State Court Action is a complaint for violation of the Federal Fair Debt

Collections Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”). ITX disputes the allegations.

       2.      ITX first received notice of this lawsuit on January 8, 2021, when it was served

with a copy of Plaintiff’s Complaint upon its registered agent for service of process in Illinois.

Pursuant to 28 U.S.C. § 1446(a), true and accurate copies of all summons, process, pleadings,

motions, and orders filed in the State Court Action are attached hereto as Exhibit A.

                              PROCEDURAL REQUIREMENTS

                                                  1
       Case: 1:21-cv-00703 Document #: 1 Filed: 02/08/21 Page 2 of 3 PageID #:2




        3.      This Notice of Removal is timely filed within thirty days of service on ITX’s

registered agent for service of process. See 28 U.S.C. § 1446(b).

        4.      As noted above, Plaintiff purports to set forth a cause of action for a claimed

violation of the FDCPA, 15 U.S.C. § 1692 et seq. Therefore, federal question jurisdiction exists

over Plaintiff’s claim under 28 U.S.C. § 1331, because the resolution of Plaintiff’s claim will

require the adjudication of a disputed question of federal law.

        5.      Because Plaintiff’s claim arises under the laws of the United States, removal of this

cause of action is appropriate under 28 U.S.C. §§ 1441(a) – (c).

        6.      This Court embraces the locality in which the State Court Action is now pending,

making this Court a proper forum pursuant to 28 U.S.C. § 1441(a).

        7.      No previous application has been made for the relief requested herein.

        8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Plaintiff, and a copy is being filed with the Circuit Court of Cook County, Illinois.

        9.      Pursuant to Federal Rule of Civil Procedure 7.1, a copy of the Corporate

Disclosure Statement of ITX is attached hereto as Exhibit B.

        10.     A completed Civil Cover Sheet is attached as Exhibit C.

        11.     By filing this Notice of Removal, ITX does not waive any jurisdictional objection

or other defense that is or may be available to it.



        WHEREFORE, Defendant ITX Healthcare, LLC, hereby removes the action now

pending in the Circuit Court of Cook County, Illinois, and requests that this Court assume and

retain full jurisdiction over this action for all further proceedings.




                                                   2
                           Case: 1:21-cv-00703 Document #: 1 Filed: 02/08/21 Page 3 of 3 PageID #:3




                      Dated: February 8, 2021                     Respectfully submitted,



                                                                  GORDON REES SCULLY
                                                                  MANSUKHANI, LLP

                                                                  By:          /s/ Thomas G. Cronin
                                                                        One of the Attorneys for Defendants




                      Thomas G. Cronin, #6282701
                      Bryan G. Lesser #6330021
                      GORDON REES SCULLY
                      MANSUKHANI, LLP
                      One North Franklin St., Suite 800
                      Chicago, IL 60606
                      Ph. (312) 619-4918
                      Fax. (312) 565-6511
                      tcronin@grsm.com
                      Blesser@grsm.com




1229186/56183765v.1
                                                              3
